Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Arguments
Applicant's arguments filed 1/26/2022 have been fully considered but they are not persuasive.
	Applicant argues that the reference fails to disclose newly amended limitations.  
Examiner respectfully disagrees.  
	Stanwood discloses receiving performance statistics of a network device configured to provide access to network services to a plurality of client devices and wherein the first operation policy is based at least in part on the performance statistics (base station has ability to access additional environmental parameters, including but not limiting numbers of active UEs, refer to par 0047 and number of Ids UEs, refer to par 0047 and load information, refer to par 0047 and 0046 and limit to loads that base station can take, refer to par 0045, since the parameters influences on classes of service and individual connections and connection to access services, refer to par 0065, 0064);
	Therefore, the arguments are not persuasive and the rejection is maintained.  



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stanwood et al hereinafter Stanwood (US 20100316012).


Referring to Claim 1.  Stanwood discloses a method, comprising: receiving performance statistics of a network device configured to provide access to network services to a plurality of client devices (base station has ability to access additional environmental parameters, including but not limiting numbers of active UEs, refer to par 0047 and number of Ids UEs, refer to par 0047 and load information, refer to par 0047 and 0046 and limit to loads that base station can take, refer to par 0045, since the parameters influences on classes of service and individual connections and connection to access services, refer to par 0065, 0064); receiving a plurality of operation policies (receive policies input from the network providers, refer to par 0033, 0035), each of the plurality of operation policies including operational parameters (policy inputs 

Referring to Claim 2.  Stanwood disclosed the method of claim 1, Stanwood further discloses determining whether an other network device is a neighboring network device (geographic impact refer to par 0025 and able to share frequency channels, refer to par 0025 and able to provide coverages: environmental parameters, refer to par 0045).

Referring to Claim 3.  Stanwood disclosed the method of claim 2, Stanwood further discloses wherein determining whether the other network device is a neighboring network device is based on one or more of a physical location of the network device and the other network device, an automatic channel selection process, and a signal strength of signal received from the other network device (environmental parameters, such as distance, signal strength, and channels selections process,  refer to par 0045, 0046).

Referring to Claim 4.  Stanwood disclosed the method of claim 1, Stanwood further discloses comprising receiving instructions to change to the second operation policy (received instruction to change policy, self feedback signals, refer to par 0041-0043 and par 0039).

Referring to Claim 5.  Stanwood disclosed the method of claim 4, Stanwood further discloses in response to receiving the instructions, modifying the performance trigger (control point is changed too based on changed of the policy, refer to par 0041) for reconfiguring the network device to operate according to the second operation policy (refer to par 0039).

Referring to Claim 6.  Stanwood disclosed the method of claim 5, Stanwood assigning a trigger validity time to the modified performance trigger (refer to par 0095); and determining whether the modified performance trigger has been met within the trigger validity time (constant monitor to see if the real time condition has met the trigger validity time, refer to par 0073 and par 0041).

Referring to Claim 7.  Stanwood disclosed the method of claim 6, further comprising: Stanwood further reconfiguring the network device to operate according to the second operation policy in response to the modified performance trigger being met within the trigger validity time (refer to par 0073 and 0041); and continuing to operate the network device according to the first operation policy in response to the modified performance trigger being unmet within the trigger validity time (only change the policy if the trigger condition is met, refer to par 0041). 

Referring to Claim 21, Stanwood disclosed the method of claim 1.  Stanwood further discloses wherein the performance statistics comprises a number of client devices the network device serves to provide network service access (base station has ability to access additional environmental parameters, including but not limiting numbers of active UEs, refer to par 0047 and number of Ids UEs, refer to par 0047 and load information, refer to par 0047 and 0046 and limit to loads that base station can take, refer to par 0045, since the parameters influences on classes of service and individual connections and connection to access services, refer to par 0065, 0064). 

Referring to Claim 22, Stanwood disclosed the method of claim 1.  Stanwood further discloses wherein the operational performance of the network device corresponds to a load density of the network device (base station has ability to access additional environmental parameters, including but not limiting numbers of active UEs, refer to par 0047 and number of Ids UEs, refer to par 0047 and load information, refer to par 0047 and 0046).  

Referring to claims 8-20, claims are rejected under similar rational as claims 1-7.  





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN C TANG whose telephone number is (571)272-3116.  The examiner can normally be reached on 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/KAREN C TANG/Primary Examiner, Art Unit 2447